Title: William Bentley to Thomas Jefferson, 16 February 1814
From: Bentley, William
To: Jefferson, Thomas


          
            Sir,  Salem Mass USA. 16 Feb. 1814.
            I saw your name, giving approbation to a Naval History, I have therefore taken the liberty to send you a Sermon delivered upon the death of a Naval Officer, mentioned in it. It has been printed nearly twenty years & not an article has been questioned. The Sermon may then be thought a testimony from the pulpit to the
			 worth of our
			 first Naval Heroes of the Revolution.
            with every sentiment of personal respect, & with a share of the National gratitude for your unrivalled services, your devoted Servant,William Bentley.
          
          
            The G. G. Father John, was the Worthy of Mather’s Magnalia, who began the settlement at the confluence of the Concord & Merrimac rivers.
            His G. Father Moses was in the settlements, where President Adams’ Seat, now is, then Braintree.
            His Father, was the third Minister in succession, & lived & died in Salem.
          
        